EX‑35.4 (logo) BERKADIA® Annual Statement as to Compliance For the Year Ended December 31, 2016 (the “Reporting Period”) COMM, Series 2014-UBS6 Pursuant to Section 10.11 of the Pooling and Servicing Agreement governing the referenced transaction (the “Servicing Agreement”), I hereby attest that: i. A review of the activities and performance of Berkadia as Subservicer during the period has been made under my supervision. ii. To the best of my knowledge, based on such review, Berkadia as Subservicer has fulfilled, in all material respects, its obligations under this Subservicing Agreement throughout the period and no default by the Subservicer under the Pooling and Servicing
